FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SARO DAGHLIAN, on behalf of             
himself and all others similarly
                                            No. 08-55036
situated,
                 Plaintiff-Appellant,         D.C. No.
                 v.                        CV-06-00994-
                                               MMM
DEVRY UNIVERSITY, INC.; DEVRY
                                              ORDER
INC.,
             Defendants-Appellees.
                                        
        Appeal from the United States District Court
           for the Central District of California
       Margaret M. Morrow, District Judge, Presiding

                   Argued and Submitted
             July 9, 2009—Pasadena, California

                     Filed July 31, 2009

 Before: Kim McLane Wardlaw, Johnnie B. Rawlinson, and
             N. Randy Smith, Circuit Judges.

                  Order by Judge Wardlaw


                         COUNSEL

Gregory N. Karasik and J. Mark Moore, Spiro Moss Barness,
LLP, Los Angeles, California, for the appellant.

Margaret M. Grignon and Felicia Y. Yu, Reed Smith LLP,
Los Angeles, California; Kim M. Watterson, Reed Smith
LLP, Pittsburgh, Pennsylvania, for the appellees.

                             9981
9982           DAGHLIAN v. DEVRY UNIVERSITY, INC.
                              ORDER

WARDLAW, Circuit Judge:

   Saro Daghlian appeals the district court’s denial of his
motion for class certification and grant of summary judgment
in favor of DeVry University and its parent company, DeVry
Inc. We lack jurisdiction over this appeal, and thus dismiss.

   The California Private Postsecondary and Vocational Edu-
cation Reform Act (“Act”), on which all of Daghlian’s claims
are based, was repealed without a savings clause effective
January 1, 2008. See Cal. Educ. Code § 94999 (West 2007).
No subsequent legislation has been enacted to revive the Act.1
As Daghlian concedes, the repeal of the Act abates his Educa-
tion Code claims. See Governing Bd. of Rialto Unified Sch.
Dist. v. Mann, 558 P.2d 1, 2 (Cal. 1977) (in bank); see also
Cal. Gov. Code § 9606 (West 2009). The appeal is therefore
moot unless an exception to the abatement rule applies. See
Zipperer v. County of Santa Clara, 35 Cal. Rptr. 3d 487,
493-94 (Ct. App. 2005); Younger v. Superior Court, 577 P.2d
1014, 1018-19 (Cal. 1978) (in bank). We conclude that no
exception applies. Daghlian did not state a claim for breach
of contract, and his other claims were “wholly statutory,”
Zipperer, 35 Cal. Rptr. 3d at 494, as they were derivative of
a violation of the Act. Because we cannot grant any effective
relief, we lack jurisdiction to entertain this appeal. See Cook
Inlet Treaty Tribes v. Shalala, 166 F.3d 986, 989 (9th Cir.
1999).

  DISMISSED.



  1
   We grant DeVry’s motion to take judicial notice of the Complete Bill
History of S.B. 823, which would have established the California Private
Postsecondary Education Act of 2008, but was vetoed by Governor
Schwarzenegger.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.